Title: From George Washington to Henry Lee, Jr., 31 October 1786
From: Washington, George
To: Lee, Henry Jr.



Dear Sir,
Mount Vernon 31st October 1786.

I am indebted to you for your several favors of the 1st 11th & 17th instt, and shall reply to them in the order of their dates:But first let me thank you for the interesting communications imparted in them.
The picture which you have drawn, & the accts which are published, of the commotions & temper of numerous bodies in the Eastern States, are equally to be lamented and deprecated. They exhibit a melancholy proof of what our trans atlantic foe have predicted; and of another thing perhaps, which is still more to be regretted, and is yet more unaccountable; that mankind left to themselves are unfit for their own government. I am mortified beyond expression whenever I view the clouds which have spread over the brightest morn that ever dawned upon any Country. In a word, I am lost in amazement, when I behold what intriegueing; the interested views of desperate characters; Jealousy; & ignorance of the Minor part, are capable of effecting as a scurge on the major part of our fellow citizens of the Union:for it is hardly to be imagined that the great body of the people tho’ they will not act can be so enveloped in darkness, or short sighted as not to see the rays of a distant sun through all this mist of intoxication & folly.

You talk, my good Sir, of employing influence to appease the tumults in Massachusetts—I know not where that influence is to be found; and if attainable, that it would be a proper remedy for the disorders. Influence is no government. Let us have one by which our lives, liberties, and properties will be secured, or let us know the worst at once. Under these impressions, my humble opinion is, that there is a call for decision. Know precisely what the Insurgents aim at. If they have real grievances, redress them, if possible, or acknowledge the justice of their complaints and your inability of doing it, in the present moment. If they have not, employ the force of government against them at once. If this is inadequate, all will be convinced that the superstructure is bad, or wants support. To be more exposed in the eyes of the world & more contemptible than we already are, is hardly possible. To delay one of the other of these, is to exasperate in one case, and to give confidence in the other; and will add to their numbers; for like Snow-balls, such bodies encrease by every movement, unless there is something in the way to obstruct, & crumble them before the weight is too great & irrisistable.
These are my sentiments. Precedents are dangerous things. Let the reins of government then be braced in time & held with a steady hand; & every violation of the constitution be reprehended. If defective, let it be amended, but not suffered to be trampled on whilst it has an existence.
With respect to the navigation of the Mississipi, you already know my sentiments thereon. They have been uniformly the same, and as I have observed to you in a former letter, are controverted by one consideration only of weight; and that is the operation the occlusion of it may have on the minds of the Western Settlers; who will not consider the subject in a relative point of view, or on a comprehensive scale; and may be influenced by the demagagues of the Country to acts of extravagence & desperation, under a popular declamation that their interests are sacraficed. Colonel Mason is at present in a fit of the Gout, what his sentiments on the subject are, I know not, nor whether he will be able to attend the Assembly during the present Session. For some reasons (unnecessary to mention) I am inclined to believe he will advocate the navigation of that river. But in all matters of great national moment the only true line of conduct—

in my opinion—is dispassionately to compare the advantages & disadvantages of the measure proposed, and decide from the ponderancy. The lesser evil (where there is a choice of them) should always yield to the greater. What benefits (more than we now enjoy) are to be derived from such a Treaty as you have delineated with Spain, I am not enough of a Commercial man to give any opinion on.
The China came to hand without much damage; and I thank you for your attention in procuring & forwarding of it to me. Mrs Washington joins me in best wishes for Mrs Lee and yourself and I am very affectionately Dear Sir Yr most Obedt & Obliged Hble Servant

Go: Washington

